POSITIVE ELECTRODE ACTIVE MATERIAL, POSITIVE ELECTRODE, BATTERY, BATTERY PACK, ELECTRONIC DEVICE, ELECTRIC VEHICLE, POWER STORAGE DEVICE, AND POWER SYSTEM
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/28/2020, 3/16/2021, and 10/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 recites the limitation "the basis of information”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masayuki et al. (JP 2016-143539 A using JP 6611438 B2 as an electronic English language translation).
Regarding claims 1, 10, and 11, Masayuki et al. teach a positive electrode active material for a battery (Abstract. Further, claim 6 discloses a negative electrode and electrolyte.), comprising: powder of composite particles including a lithium transition metal composite oxide having a lamellar rock-salt structure and a spinel phase (Paragraph 0028 discloses a layered rock salt structure in the central portion and a spinel phase in the outermost region.), wherein the spinel phase includes an oxide including lithium and at least a first element X1 selected from the group consisting of magnesium, aluminum, titanium, manganese, yttrium, zirconium, molybdenum, and tungsten, and wherein the lithium transition metal composite oxide includes nickel or cobalt and the first element X1 (Claim 1 discloses Li1+xCo1-yMyO2-δ (in the formula, M is a group consisting of Ni, Mn, Al, Mg, Zr, V, W, Mo, Cr, Bi, Cu, Ti, Si, Fe, P, F and Cl. It is one or more elements selected from the above, and contains a lithium-containing cobalt oxide represented by (0 ≦ x ≦ 0.1, 0 ≦ y ≦ 0.1, 0 ≦ δ ≦ 0.02. In this case, M corresponds to X1.).
Regarding claim 2, Masayuki et al. teach the positive electrode active material according to claim 1, wherein a concentration of the first element X1 is higher on surfaces of the composite particles than inside of the composite particles (Paragraphs 0032-0034 disclose an annealing process which causes the lithium and oxygen on the surface of the lithium-containing cobalt oxide to evaporate, so as to form a spinel structure, and thus the concentration of M on the surface is considered to be higher than the concentration of M at the interior.).
Regarding claim 3, Masayuki et al. teach the positive electrode active material according to claim 1, wherein the spinel phase is eccentrically populated to be more abundant on the surfaces of the composite particles (Paragraph 0028 discloses the spinel structure is formed on the outermost surface.).
Regarding claims 4 and 5, Masayuki et al. teach the positive electrode active material according to claim 1, wherein the composite particles further include a compound including a second element X2 selected from the group consisting of sulfur, phosphorous, and fluorine; wherein the compound including the second element X2 is eccentrically populated to be more abundant on either or both of the surfaces and a crystal grain boundary of the composite particles. (Claim 3 discloses particles are further coated with an oxide or fluoride containing one or more elements selected from the group consisting of Li, Zr, Ti, Al, Mg, Ni, Mn, Zn and P, and the number of atoms of the element is increased.)
Regarding claim 6, Masayuki et al. teach the positive electrode active material according to claim 1, wherein a content amount of the spinel phase in the composite particles is from 80 ppm (Paragraph 0017 discloses the diameter of the particles is preferably in the range of 5 to 50 µm, and, according to paragraph 0028, considering this range and that the particle structure incrementally changes to a spinel structure in the outermost region of a thickness of 100 nm or less, the content of the spinel structure will overlap the range of 80 to 1,200 ppm.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Masayuki et al. (JP 2016-143539 A using JP 6611438 B2 as an electronic English language translation) as applied to claim 1 above, and further in view of Endoh et al. (US 2014/0154555 A1).
Regarding claims 12 and 13, Masayuki et al. teach the battery according to claim 11 and further teaches an electronic device being powered by battery (Paragraph 0002). However, they do not teach a battery pack with a controller to control the battery pack.
Endoh et al. teach a controller configured to control the battery (Paragraph 0020).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Masayuki to include a controller in order suppress capacity loss.
Regarding claims 14-16, Masayuki et al. teach the battery according to claim 11. However, they do not teach an electric vehicle, a power storage device, or a power system and a converter configured to receive power supply from the battery and convert the power into a driving power for the vehicle; and a controller configured to perform information processing for vehicle control on the basis of information on the battery.
Endoh et al. teach an electric vehicle, a power storage device, or a power system (Title) and a converter configured to receive power supply from the battery and convert the power into a driving power for the vehicle; and a controller configured to perform information processing for vehicle control on the basis of information on the battery (Claim 11 discloses An electric vehicle comprising: a secondary battery; a conversion section configured to convert electric power supplied from the secondary battery into drive power; a drive section configured to operate according to the drive power; and a control section configured to control operation of the secondary battery.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Masayuki to include a controller in order suppress capacity loss.

Allowable Subject Matter
Claims 7-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the subject matter of these claims are not disclosed in the cited prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729